                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   RONALD SATISH EMRIT,                                     CASE NO. C19-0024-JCC
10                              Plaintiff,                    ORDER
11          v.

12   GEORGE SOROS et al.,

13                              Defendants.
14

15          The Court has reviewed Plaintiff’s application for leave to proceed in forma pauperis
16   (“IFP”) (Dkt. No. 1); the report and recommendation of the Honorable Brian A. Tsuchida,
17   United States Magistrate Judge (Dkt. No. 5); and the relevant record. Plaintiff has failed to file
18   timely objections. Therefore, the Court ORDERS that:
19          1.      The report and recommendation (Dkt. No. 5) is ADOPTED;
20          2.      Plaintiff’s IFP application (Dkt. No. 1) is DENIED;
21          3.      This case is DISMISSED without prejudice for failure to prosecute; and
22          4.      The Clerk is DIRECTED to send copies of this order to the parties and to Judge
23   Tsuchida.
24   //
25   //
26   //


     ORDER
     C19-0024-JCC
     PAGE - 1
 1          DATED this 10th day of September 2019.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0024-JCC
     PAGE - 2
